                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

BRIAN MICHAEL WATERMAN,         )
                                )
                     Plaintiff, )
                                )
v.                              )            Case No.: 18-3135-CM-KGG
                                )
BOARD OF COMM’RS OF             )
COLUMBUS, KANAS,                )
                                )
                     Defendant. )
_______________________________)

                           MEMORANDUM & ORDER

      Now before the Court is Plaintiff’s “Motion to Recuse.” (Doc. 141.) As

discussed below, Plaintiff’s motion is DENIED.

      Plaintiff has moved for recusal of the undersigned Magistrate Judge, alleging

“extreme bias, prejudice, and being partial to the defendants.” (Doc. 141.) His

complaints are based on the denial of several of his motions by the Magistrate

Judge concerning alleged lack of access to legal material in jail, the appointment of

counsel and an expert for this case, and other complaints against the jailers. (Docs.

90, 110, 126, 135, 139.)

      While the Magistrate Judge acknowledges Plaintiff’s frustration, his

complaints suggest no personal bias or prejudice on the part of the Magistrate

Judge against the Plaintiff. Dissatisfaction concerning prior rulings does not
warrant case reassignment. Plaintiff is reminded that any ruling of this Magistrate

Judge is appealable to the assigned District Judge under Federal Rule of Civil

Procedure 72(a) by serving and filing objections to the ruling within 14 days after

being served with the ruling.



      IT IS THEREFORE ORDERED that Plaintiff’s “Motion to Have

Envelopes Examined by an Expert and Counsel Appointed to Represent Plaintiff”

(Doc. 141) is DENIED as more fully set forth above.

      IT IS SO ORDERED.

      Dated this 29th day of August, 2019, at Wichita, Kansas.

                                       S/ KENNETH G. GALE
                                       HON. KENNETH G. GALE
                                       U.S. MAGISTRATE JUDGE
